Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

3.	Currently amended claim 16 (12/20/2021), and previously presented claims 1-4, 9-12, are under consideration by the Examiner.
	Claims 5, 8, and 17-20 have been canceled.
Claims 6-7, 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
 
4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Frank Coffey on 1/25/2022.

5.	The application has been amended as follows:

IN THE CLAIMS:
	
Cancel claims 6-7, 13-16, and 21 without prejudice.

6.	Claims 1-4, and 9-12, are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method for treating or inhibiting an ocular disease in a subject in need thereof, said method comprising administering a therapeutically effective amount of at least one anti-ras homolog family member B (RhoB) antibody or antigen-binding fragment thereof to said subject,
wherein said ocular disease is macular degeneration characterized by abnormal vascularization, and
wherein said anti-RhoB antibody or antigen-binding fragment thereof comprises all six complementarity-determining regions (CDRs) of an antibody comprising SEQ ID NOs: 2 and 3 or an antibody comprising SEQ ID NOs: 4 and 5, and
wherein the administration of the antibody or antigen-binding fragment thereof reduces abnormal neovascularization in the retina and reduces avascularization around the optic nerve.
The method as recited in the claims is free of the prior art by virtue of the treatment step. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method for treating an ocular disease in a subject  wherein said ocular disease is macular degeneration characterized by abnormal vascularization.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646